Exhibit 99. 2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited pro forma condensed combined financial information is based on the historical financial statements of Hallador Energy Company and Subsidiaries, or Hallador, and the combined historical financial statements Vectren Fuels, Inc. ("VFI") and has been prepared to reflect the Vectren acquisition. They are presented for illustrative purposes only and may not be indicative of the combined company’s financial position or results of operations that would have actually occurred had the Vectren acquisition been completed at or as of the dates indicated, nor is it indicative of our future operating results or financial position. The data in the unaudited pro forma condensed combined balance sheet as of June 30, 2014 assumes the Vectren acquisition was completed on that date. The data in the unaudited pro forma condensed combinedstatement of operations for the six months ended June 30, 2014 and for the year ended December 31, 2013 assume the Vectren acquisition was completed as of January 1, 2013. The unaudited pro forma condensed combined financial information should be read in conjunction with the other materials filed with this Current Report on Form 8-K/A. The Vectren acquisition will be accounted for as a business combination in accordance with FASB ASC Topic 805. For purposes of this unaudited pro forma condensed combined financial information, the Vectren acquisition price has been allocated to the assets acquired and liabilities assumed based on a preliminary estimate of those assets and liabilities. The actual amounts recorded upon finalization of the purchase price allocation may differ materially from the information presented in the accompanying unaudited pro forma condensed combined financial information. Our financial statements issued after the completion of the Vectren acquisition will reflect such fair values, which may materially differ from the amounts allocated to such tangible and intangible assets and liabilities in the historical financial statements of VFI and will determine a new basis in such assets and liabilities that will be reflected in our accounting. In addition, the Vectren acquisition will result in an increase in our leverage, leading to an increase in interest expense. As a result, amounts presented in our future consolidated financial statements and footnotes will not be comparable with those of historical periods and with the pro forma financialinformation included in this Current Report on Form 8-K/A. 1 Hallador Energy Company Unaudited Pro Forma Condensed Combined Balance Sheet June 30, 2014 (in thousands, except per share data) Historical Pro Forma Hallador Vectren Fuels, Inc. (a) Adjustments Combined ASSETS Current assets: Cash and cash equivalents $ $ $ ) a $ a ) c Marketable securities Accounts receivable from Vectren ) a Notes receivable from Vectren ) a Accounts receivable Prepaid income taxes b Coal inventory Inventory – parts Advance royalties Prepaid expenses 82 Total current assets ) Coal properties, at cost: Land and mineral rights ) a a Buildings and equipment ) a a Mine development ) a ) Less - accumulated DD&A ) ) a ) ) Investment in Savoy Investment in Sunrise Energy Other assets: Deferred financing costs, net a ) b Advance royalties – coal Other Summit Terminal Marketable securities Total other assets Total assets $ $ $ ) $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ $ ) a $ Notes payable to Vectren ) a Payables to Vectren ) a Total current liabilities ) Long-term liabilities: Long-term debt - banks ) a a Long-term debt - Vectren ) a Deferred income taxes ) a Asset retirement obligations ) a Other Total long-term liabilities Total liabilities ) Stockholders' equity: Preferred stock, $.10 par value, 10,000,000 shares authorized; none issued Common stock, $.01 par value, 100,000,000 shares authorized;28,771 shares issued 1 (1 ) a Additional paid-in capital ) a Retained earnings ) a ) a ) b ) c Accumulated other comprehensive income Total stockholders' equity ) Total liabilities and stockholders' equity $ $ $ ) $ See notes to Unaudited Pro Forma Condensed CombinedFinancial Statements. 2 Hallador Energy Company Unaudited Pro Forma Condensed Combined Statement of Operations Six months ended June 30, 2014 (in thousands, except per share data) Historical Pro Forma Hallador Vectren Fuels, Inc. Prosperity Mine, LLC Adjustments Combined Revenue: Coal $ Equity income - Savoy Equity income - Sunrise Energy 87 87 Other Costs and expenses: Operating costs and expenses ) d ) d d ) d DD&A )e )f f f Coal exploration costs SG&A ) g ) h Interest ) i i i ) ) Income (loss) before income taxes ) Provision for income taxes ) j Net income (loss) $ $ ) $ $ $ Net income per share: Basic $ $ Diluted $ $ Weightedaverage shares outstanding: Basic Diluted See notes to Unaudited Pro Forma Condensed Combined Financial Statements. 3 Hallador Energy Company Unaudited Pro Forma Condensed Combined Statement of Operations For the year ended December 31, 2013 (in thousands, except per share data) Historical Pro Forma Hallador Vectren Fuels, Inc. Prosperity Mine, LLC Adjustments Combined Revenue: Coal $ Equity income - Savoy Equity income - Sunrise Energy Liability extinguishment Coal storage Other MSHA Costs and expenses: Operating costs and expenses ) d ) d d DD&A )e )f f f Coal exploration costs SG&A Interest ) i i i ) ) Income (loss) before income taxes ) Provision for income taxes ) j Net income (loss) $ $ ) $ $ ) $ Net income per share: Basic $ Diluted $ $ $ Weighted average shares outstanding: Basic Diluted See notes to UnauditedPro Forma Condensed Combined Financial Statements. 4 Hallador Energy Company and Subsidiaries Notes to Unaudited Pro Forma Condensed Combined Financial Statements Note 1.Basis of Presentation The unaudited pro forma condensed combined financial information presented here is based on the historical financial statements of Hallador Energy Company and theconsolidated financial statements of VFI and has been prepared to reflect the Vectren acquisition. They are presented for illustrative purposes only and may not be indicative ofour financial position or results of operations that would have actually occurred had the Vectren acquisition been completed at or as of the dates indicated, nor is it indicative of ourfuture operating results. The data in the unaudited pro forma condensed combined balance sheet as of June 30, 2014 assume the Vectren acquisition was completed on that date. The data in the unaudited pro forma condensed combinedstatement of operations for the six months ended June 30, 2014 and for the year ended December 31, 2013 assume the Vectren acquisition was completed as of January 1, 2013. Pro forma adjustments reflected in the unaudited pro forma condensed combined balance sheet are based on items that are directly attributable to theVectren acquisition and factually supportable. Pro forma adjustments reflected in the unaudited pro forma condensed combined statement of operations are based on items directly attributable to the Vectren acquisition, factually supportable and expected to have a continuing impact on us. At this time,we havenot completed a detailed valuation analysis to determine the fair values of VFI’s assets and liabilities and accordingly, the unaudited pro forma condensed combinedfinancial information includes a preliminary allocation of the purchase price based on assumptions and estimates which, while considered reasonable under the circumstances, are subject to changes, which may be material. Additionally, we have not completed the due diligence necessary to identify items that could significantly impact the purchase price allocation or the assumptions and adjustments made in preparation of this unaudited pro forma condensed combined financial information. Upon completion of a detailed valuation analysis, there may be additional increases or decreases to the recorded book values of VFI’s assets and liabilities, including, but not limited to, mineral reserves, property and equipment, asset retirement obligations, leases, capital lease obligations, coal supply agreements and other intangible assets that will give rise to future amounts of depletion, depreciation and amortization expenses or credits; or interest income and expense; that are not reflected in this unaudited pro forma condensed combinedfinancial information. Accordingly, once the necessary due diligence is completed, the final purchase price is determined and the purchase price allocation is completed, actual results may differ materially from the information presented in this unaudited pro forma condensed combined financial information. Additionally, the unaudited pro forma condensed combinedstatement of operations and the pro forma condensed combined balance sheet do not reflect the cost of any integration activities or benefits from the Vectren acquisition and synergies that may be derived from any integration activities, both of which may have a material impact on the combined results of operations in periods following the completion of the Vectren acquisition. As disclosed in Note 2, entry d, adjustments were made to reflect the idling of the Prosperity mine. Certain amounts in VFI’sconsolidated balance sheet and income statement have been reclassified to conform to our presentation. 5 Note 2.Pro forma adjustments (in thousands) Unaudited Pro Forma Condensed Combined Balance Sheet a On August 29, 2014,we consummated the acquisition of Vectren Fuels, Inc. (VFI) for $320 million.The acquisition was financed through a new debt facility, and the purchase price allocation and use of proceeds from the new debt facility were as follows (assets not received or liabilities not assumed were retained by the parent company of VFI): Assets received: Accounts receivable $ Coal inventory Inventory - parts Advance royalties Prepaid expenses Land and mineral rights Buildings and equipment Total assets received Liabilities assumed: Accounts payable and accrued liabilities Asset retirement obligations Total liabilities assumed Total consideration paid for VFI $ Proceeds from new debt facility: Cash $ Consideration paid for Vectren Fuels, Inc. acquisition Deferred financing costs Payoff existing debt facility Closing expenses Total $ b In connection with securing a new debt facility, deferred financing costs of $1,166 were written off net of tax of $466 ($700). c In connection with the acquisition of VFI,we estimated additional transaction costs of $500. Unaudited Pro Forma Condensed Combined Statement of Operations d At the date of acquisition, we idled the Prosperity mine, but retained the sales contracts that will be fulilled by its Oaktown #1 and #2 mines.The unaudited pro forma condensed combined statements of operations for the six months ended June 30, 2014 and the year December 31, 2013 reflect reduction for the Prosperity mine operating costs and expenses of $44,878 and $108,244, the Cypress Creek Mine operating costs and expenses of $231 and $0, which was retained by VFI, and the elimination of the Oaktown #1 and #2 contract miners fees of $4,207 and $6,055, respectively.For those same periods, operating costs and expenses reflect the costs to fulfill the contracts from the Oaktown #1 and #2 mines of $33,957 and $71,746, respectively. e The unaudited pro forma condensed combined statements of operations for the six months ended June 30, 2014 and the year ended December 31, 2013 reflect a reduction to depletion, depreciation and amortization (DD&A) of $10,451 and $19,470, respectively, to give effect to the idling of the Prosperity mine. f The unaudited pro forma condensed combined statement of operations for the six months ended June 30, 2014 and the year ended December 31, 2013 reflects a decrease to DD&A of $8,500 and $9,596, respectively, to reflect the impact of the change in the basis of land and mineral rights, and buildings and improvements, and the incremental DD&A associated with additional production by the Oaktown #1 and #2 mines necessary to fulfill the sales volumes at the Prosperity mine.For the six months ended June 30, 2014, VFI recorded DD&A of $19,492; the pro forma DD&Awas $10,992, $2,370 for land and mineral rights, and $8,622 for buildings and improvements.For the year ended December 31, 2013, VFI recorded DD&A of $31,396; the pro forma DD&A was $21,800, $4,557 for land and mineral rights, and $17,243 for buildings and improvements. g For the six months ended June 30, 2014, VFI recorded a charge of $32,466 to writedown the properties sold, and for mine termination, legal, change in control and other related expenses.The unaudited pro forma condensed combined statement of operations reflect an adjustment to eliminate this writedown. h The unaudited pro forma condensed combined statement of operations for the six month ended June 30, 2014 reflect a reduction to selling, general and administrative expenses of $325 for transaction costs that we incurred. i The unaudited pro forma condensed combined statements of operations for the six months ended June 30, 2014 and the year ended December 31, 2013 reflect an increase to interest expense of $3,316 and $8,411, respectively.For the six months ended June 30, 2014, VFI recorded interest expense of $6,034; the pro forma interest expense was $9,350, consisting of $8,750 of interest at 5% per annum on principal of $350 million, and amortization of deferred financing costs of $600 on costs of $6,000 over a five year period.For the year ended December 31, 2013, VFI recorded interest expense of $10,289; the pro forma interest expense was $18,700, consisting of $17,500 of interest at 5% per annum on principal of $350 million, and amortization of deferred financing costs of $1,200 on costs of $6,000 over a five year period. j The unaudited pro forma condensed combinedstatements of operations for the six months ended June 30, 2014 and the year ended December 31, 2013 reflect an adjustment of $24,878 and $26,455 for an increase to income tax expense.The adjustment reflects the impact of taxing VFI's results of operations and the pre-tax pro forma adjustments at an effective tax rate of 30%.
